Exhibit 32.1 Certification Pursuant to 18 U.S.C. Section1350 (as Adopted Pursuant to Section906 of the Sarbanes-Oxley Act Of 2002) In connection with theAnnual Report of RVPLUS, Inc. (the “Company”) on Form 10-K for theyear endedApril 30, 2012 as filed with the Securities and Exchange Commission (the “Report”), I, Cary Lee Peterson, Chief Executive Officer, Principal Executive Officer and Principal Accounting Officer, certify, pursuant to 18 U.S.C. § 1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that to my knowledge: 1. The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. RVPLUS, INC. Date:August 13, 2012 By: /s/ Cary Lee Peterson Cary Lee Peterson Chief Executive Officer Principal Executive Officer, Principal Financial and Accounting Officer A signed original of this written statement required by Section906, or other document authenticating, acknowledging, or otherwise adopting the signature that appears in typed form within the electronic version of this written statement required by Section906, has been provided to RVPLUS, Inc. and will be retained by RVPLUS, Inc. and furnished to the Securities and Exchange Commission or its staff upon request.
